DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 18 and 23-24 are canceled.
All objections and U.S.C. 112 rejections are overcome.
Applicant’s arguments, see page 12 para 2, filed 6/13/2022 in response to Office Action 3/11/2022, with respect to the rejection of claim 13 under U.S.C. 102 have been fully considered and are persuasive. Examiner agrees that “must be configured in” is narrower than the Office Action that summarily recited “could be configured in” (detailed citation at page 14, claim 13, last para). Therefore, the rejection to claim 13 has been withdrawn. All other arguments are towards amendments, therefore moot in light of allowability.

Response to Amendments/Allowable Subject Matter
Claims 1-17, 19-22 and 25-26 are allowed.
The following is a statement of reasons for the indication of allowable subject matter in the amended claims: 
Regarding claim 1, the examiner could not find a straw offset from center and the three claimed positions, and the straw of Hirst is located on the central axis of rotation, therefore could not be offset from said axis.

Regarding claim 17, the examiner could not find a spout that moves along a circumference, and the spout of Hirst is located on the central axis of rotation, therefore does not move along the circumference but remains stationary.

Regarding claim 21, the examiner could not find the limitation “rotate together”, and Hirst is overcome because the selector is rotatable relative to the valve body (Hirst [0053]), therefore said selector and valve are not rotated together.

Regarding claim 22, the examiner could not find “first position… does not align with the straw”, and Hirst is overcome because the conduit (Fig 7, 46) does align with the straw.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733              

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733